Case 21-10474-MFW     Doc 313-3    Filed 04/22/21    Page 1 of 37




                         EXHIBIT C

      Protective Covenants Declaration dated Dec. 20, 2019
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 2 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 3 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 4 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 5 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 6 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 7 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 8 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 9 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 10 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 11 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 12 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 13 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 14 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 15 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 16 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 17 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 18 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 19 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 20 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 21 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 22 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 23 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 24 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 25 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 26 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 27 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 28 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 29 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 30 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 31 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 32 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 33 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 34 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 35 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 36 of 37
Case 21-10474-MFW   Doc 313-3   Filed 04/22/21   Page 37 of 37
